NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
LAYNE CHRISTENSEN COMPANY
AND ARUP K. SENGUPTA,
Plaintiffs-Appellees,
V.
BRO-TECH CORPORATION (DOING BUSINESS AS
THE PUROLITE COMPANY),
Defendant-Appellan.t.
2012-1178
Appeal from the United States District Court for the
District of Kansas in case n0. 09~CV-2381, Senior Judge
John W. Lungstru1n.
ON MOTION
Before RADER, Chief Judge.
0 R D E R
Bio-Tech Corpo1'ation moves to stay the briefing
schedule pending entry of final judgment by the district
court Layne Christensen Company et al oppose and
move to dismiss this appea1. Bio-Tech replies

LAYNE CHRISTENSEN co v. BRO-TECH 2
Upon consideration thereof,
IT Is ORI)ERED THAT:
(1) Bio-Tech’s motion is granted. Bi0-Tech is directed
to inform this court within 14 days from the date of entry
of final judgment by the district court.
(2) Layne’s motion to dismiss is denied
FOR THE CoUR'r
   lsi J an Horba1y
Date J an Horba1y
Clerk
cc: Patrick D. Kuehl, Jr., Esq.
David R. Francescani, Esq. __
F|LED
S19 U.S. CUUHT 0F AFPEALS FUR
THE FE'JEHAL CIRCU|T
APR 3UZl]1Z
JAN HORBAL¥
CLEHK